Dismissed and
Memorandum Opinion filed July 15, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00036-CV
____________
 
EX PARTE ELIZIA RICHARDSON
 
 

On Appeal from the 87th District Court
Freestone County, Texas
Trial Court Cause No. 09-321A 
 
 
 

M E M O R
A N D U M  O P I N I O N
            This is an appeal from a judgment signed November 17, 2009. 
The clerk’s record was filed on December 28, 2009.  No reporter’s record was
filed.  No brief was filed.
            On May 20, 2010, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before June 21, 2010, the Court would
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).  Appellant filed no response.
            Accordingly, the appeal is ordered dismissed.
                                                                        PER
CURIAM
 
Panel consists of Justices Brown,
Sullivan and Christopher.